Citation Nr: 1400621	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-18 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1953 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  RO jurisdiction is with the Chicago RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran was provided a VA audiology examination in December 2008, which was supplemented by an addendum in January 2009.  Although the examiner's opinion addressed the Veteran's denial of military noise exposure while working in the motor pool, it did not address the Veteran's reported exposure to noise while working as an instructor for howitzer training.  Additionally, the examiner did not discuss the possibility of delayed onset of hearing loss, relying instead on normal whisper tests upon separation from service.  This does not account for whether any hearing loss diagnosed after service was caused by service.  38 C.F.R. § 3.303(d) (2013).  Therefore, the VA audiology examination was inadequate, and a new examination must be provided.  

Additionally, remand is necessary to allow VA to fulfill its obligation to assist the Veteran in obtaining evidence related to his claim.  When the Veteran submitted his claim he indicated that he receives treatment at a specific VA Medical Center (VAMC) and community-based outpatient clinic (CBOC) in Illinois and requested that VA obtain records of such treatment.  VA obtained some of the relevant records.  However, VA treatment records from 2008 indicate that the Veteran received treatment related to the disabilities on appeal in 2004 and 2002, yet there are no VA treatment records in the claims file for that time period.  A remand is necessary for VA to make proper efforts to obtain these records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all records of treatment of the Veteran at the Marion, Illinois VAMC and the Mt. Vernon, Illinois CBOC, including any records of treatment in July 2004 and September 2002.  If no records are obtained from July 2004 and September 2002, associate a request for such records and a negative response with the claims file.  

2.  Thereafter, ensure that the Veteran is scheduled for a VA examination, to be performed by an examiner who has not previously examined the Veteran, and provide the claims file to the examiner.  Given the Veteran's military occupational specialty, VA CONCEDED ACOUSTIC TRAUMA IN SERVICE. The examiner is asked to accomplish the following:

(a)  Review the claims file in conjunction with the examination and annotate the examination report as to whether the claims file was reviewed.  

(b)  Interview the Veteran regarding the onset and history of his hearing loss and tinnitus (ringing or buzzing in ears) symptoms and include a description of the information obtained in the examination report.  

(c)  Taking into consideration the facts of the case, including the Veteran's competent and credible statements and any relevant environmental and medical factors, including conceded in service acoustic trauma:

(i)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing loss had onset during or was caused by the Veteran's military service.  

(ii)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any tinnitus had onset during or was caused by the Veteran's military service.  

(d)  Provide a full explanation of reasoning for any opinion provided, complete with a discussion of how the facts of the Veteran's case, including his reports of providing training in the use of howitzers, relate to the opinion.  If the examiner concludes that any hearing loss did not have onset during service and was not caused by service, the examiner must explain the conclusion in terms of whether hearing loss diagnosed post-service was caused by service and must do so with regard to the facts of this Veteran's case.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

(e)  If any medical literature or studies are cited or relied upon, describe such materials in detail and apply the principles described therein to the specific facts of the Veteran's case, providing an explanation of such application.

3.  After completing the above development and any other development deemed appropriate, readjudicate the issues that are the subject of this Remand.  If the benefits sought are not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



